Citation Nr: 1733730	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  07-10 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for left ankle condition, to include as secondary to service-connected lower extremities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

V-N. Pratt, Associate Counsel 


INTRODUCTION

The Veteran served in the United States Army on active duty from July 1977 to June 1980; November 1980 to November 1983; November 1988 to September 1992; and March 2004 to July 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The RO in Pittsburgh, Pennsylvania currently has jurisdiction over this matter.

In December 2011, the Board granted the Veteran's claims for service connection for right knee disability; and service connection for left knee disability.  Since these two issues were a full grant of the benefits sought, they are no longer before the Board, on appeal.  The Board, however, remanded the issue of entitlement to service connection for left ankle disability for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered on this issue on appeal.

The Veteran asserts that he sustained a left ankle injury during his first period of active service from January 1977 to June 1980.  In a December 2011 remand, the Board noted the Veteran's contentions about his in-service left ankle injury, specifically, that he experienced a hairline fracture to the left ankle while playing basketball during his initial period of active service, and that he has had problems with the left ankle ever since, to include subsequent sprains and swelling.

The Board additionally notes that the Veteran's service treatment records (STRs) for his first period of service are unavailable.  In March 2009, VA issued a Formal Finding of Unavailability of STRs for his first period of service, from January 1977 to June 1980.  Under these circumstances, the United States Court of Appeals for Veterans Claims has required a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit of the doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Since the Veteran provided competent lay statements about the onset and continuity of his left ankle symptomatology, and it was unclear to the Board as to whether his currently diagnosed left ankle disability was related to the reported symptoms he experienced in service, and given VA's heightened duty, in light of the missing STRs, the Board concluded that a remand for a VA examination and opinion was necessary.  See 38 C.F.R. § 3.159(c)(2); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Dalton v. Nicholson, 21 Vet. App. 23 (2007).

Accordingly, the Veteran was afforded a VA examination in April 2012.  The VA examiner noted the findings from the Veteran's March 2012 Private Orthopedic Examination, discussing the Veteran's assertions about the onset of his in-service injury, subsequent left ankle symptoms, and current left ankle pathology.  However, the VA examiner rendered a negative opinion and opined that it is at least as likely as not, less than 50/50 probability, that the left ankle condition had its origin during active service or since his November 2005 claim.  The VA examiner's opinion was based on his determination that "there was no indication of a left ankle injury in the STR[s]."  However, as noted above, the Veteran's STRs from the particular period of active duty that the VA examiner refers to in his opinion are not of record and are unavailable.  Consequently, this opinion is entirely based upon an inaccurate factual premise, and therefore, is inadequate for the Board to render a decision.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (A medical opinion based on an inaccurate factual premise has no probative value.); see also Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) ("If the opinion is based on an inaccurate factual premise, then it is correct to discount it entirely.") (citing Reonal).

Additionally, in a December 2016 Statement in Lieu of VA Form 646, the Veteran, through his representative, asserted an alternative theory of entitlement, namely, that his current left ankle disability was caused or aggravated by his service-connected disabilities, including, medial gonarthrosis and retro patellar arthrosis of the left knee, left knee instability, right knee medial gonarthrosis, and right ankle.  Therefore, based on the foregoing, a remand is warranted to obtain a new VA examination and opinion on the etiology of the Veteran's left ankle condition.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his left ankle condition.  The VA examiner must review the claims file and must note that review in the report.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  The VA examiner should provide the following:  

a.  Whether it is at least as likely as not (50 percent probability or more) that the Veteran's left ankle condition is related to the Veteran's time in service. 

b.  In providing this opinion, the VA examiner must discuss the Veteran's documented medical history and assertions.  

c.  The VA examiner should also specifically consider the Veteran's report of a hairline fracture while playing basketball during active service, and discuss whether there is any evidence of a hairline fracture in his left ankle.

d.  The VA examiner must also consider the Veteran's other competent lay statements regarding the onset and continuity of symptomatology. 



e.  Additionally, because the Veteran has claimed service connection for left ankle disability as secondary to his service-connected disabilities, the VA examiner must also opine as to whether it is at least as likely as not (50 percent or greater probability) that any identified left ankle disability was either (a) caused by, or (b) aggravated by a service-connected disability, including medial gonarthrosis and retro patellar arthrosis of the left knee, left knee instability, right knee medial gonarthrosis, and right ankle.

"Aggravation" means an increase in severity of the disorder beyond any medically established baseline.  The appropriate section of the Disability Benefits Questionnaire pertaining to aggravation opinions should be filled out for this purpose, if possible.

The VA examiner must also provide reasons for the opinions, whether favorable or unfavorable, citing the specific evidence in the record.

A detailed rationale is requested for all opinions provided.  If an opinion cannot be provided without resort to speculation, the VA examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  Thereafter, re-adjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS 
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2016).




